Exhibit 10.1

 

GUARANTEE

 

Guarantee, dated as of January 6, 2006 (this “Guarantee”), by Carlyle Europe
Partners II, L.P. (the “Guarantor”), in favor of Water Pik Technologies, Inc.
(the “Guaranteed Party”).

 


1.             GUARANTEE.  TO INDUCE THE GUARANTEED PARTY TO ENTER INTO AN
AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 6, 2006 (AS AMENDED, AMENDED
AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “MERGER
AGREEMENT”), AMONG COAST ACQUISITION CORPORATION, A DELAWARE CORPORATION IN
WHICH THE GUARANTOR PROPOSES TO INVEST (“PARENT”), COAST MERGER CORPORATION, A
DELAWARE CORPORATION (“MERGER SUB”), AND THE GUARANTEED PARTY, PURSUANT TO WHICH
MERGER SUB WILL MERGE WITH AND INTO THE GUARANTEED PARTY, THE GUARANTOR HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY GUARANTEES TO THE GUARANTEED PARTY
(THE “GUARANTY”), AS PRIMARY OBLIGOR AND NOT MERELY AS SURETY, THE DUE AND
PUNCTUAL PAYMENT AND PERFORMANCE IN FULL OF ALL GUARANTIED OBLIGATIONS (AS
DEFINED BELOW) WHEN THE SAME BECOME DUE, WHETHER AT STATED MATURITY, BY
ACCELERATION, DEMAND OR OTHERWISE (INCLUDING AMOUNTS THAT WOULD BECOME DUE BUT
FOR THE OPERATION OF THE AUTOMATIC STAY UNDER SECTION 362(A) OF THE BANKRUPTCY
CODE, 11 U.S.C. § 362(A)).  THE TERM “GUARANTIED OBLIGATIONS” INCLUDES (X)
EIGHTY PERCENT (80%) OF EACH AND EVERY OBLIGATION UNDER SECTION 7.3(B)(II) OF
THE MERGER AGREEMENT; AND (Y) THE GUARANTEED PARTY’S REASONABLE COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN CONNECTION WITH
A CLAIM AGAINST THE GUARANTOR THAT RESULTS IN A JUDGMENT AGAINST THE GUARANTOR
FOR SUCH PORTION OF THE AMOUNTS SET FORTH IN SECTION 7.3(B)(II) OF THE MERGER
AGREEMENT AS GUARANTOR GUARANTEES HEREUNDER, TOGETHER WITH INTEREST ON THE
AMOUNTS SET FORTH IN SECTION 7.3(B)(II) OF THE MERGER AGREEMENT FOR SUCH PORTION
OF THE AMOUNTS SET FORTH IN SECTION 7.3(B)(II) OF THE MERGER AGREEMENT AS
GUARANTOR GUARANTEES HEREUNDER, AT THE PRIME RATE OF CITIBANK, N.A. IN EFFECT ON
THE DATE SUCH PAYMENT WAS REQUIRED TO BE MADE.  IN NO EVENT SHALL GUARANTOR’S
LIABILITY UNDER THIS GUARANTEE EXCEED $8 MILLION PLUS, ANY AMOUNTS GUARANTEED BY
GUARANTOR PURSUANT TO CLAUSE (Y) OF THE DEFINITION OF GUARANTIED OBLIGATIONS
ABOVE (THE “CAP”).


 

The Guarantor agrees that its obligations are irrevocable, absolute, independent
and unconditional, may not be assigned, whether by operation of law or
otherwise, without the prior written consent of the Company and will not be
affected by any circumstance that constitutes a legal or equitable discharge of
a guarantor or surety other than payment and performance in full of the
Guarantied Obligations.  This Guaranty is a guaranty of payment and performance
when due and not of collectibility.  To the fullest extent permitted by law, the
Guarantor hereby waives any defenses or benefits that may be derived from or
afforded by law which limit the liability of or exonerate guarantors or sureties
(other than fraud or willful misconduct by the Guaranteed Party or any of its
“Subsidiaries” (as defined in the Merger Agreement)), or which may conflict with
the terms of this Guaranty.  Without limiting the foregoing, the Guarantor’s
responsibility hereunder shall not be discharged, released, diminished,or
impaired in whole or in part by (a) any setoff, counterclaim, defense, act or
occurrence that the Guarantor may have against the Company as a result of or
arising out of this or any other transaction, or (b) the renewal, extension,
modification, waiver or alteration of this Merger Agreement, The Guarantor
waives notice of (1) acceptance of this obligation, (2) the creation, renewal,
extension, modification,

 

--------------------------------------------------------------------------------


 

waiver or alteration of this Agreement, (3) any breach of or default in the
performance of Parent of Merger Sub of their obligations under the Merger
Agreement and (4) all other matters of notice of which the Guarantor might
otherwise be entitled to receive (except for notices to be provided to Parent
and Latham & Watkins LLP in accordance with Section 8.2 of the Merger
Agreement).  The Company may enforce the Guarantor’s obligations without first
(A) suing Parent or Merger Sub, (B) joining Parent or Merger Sub in any suit
against the Guarantor, (C) enforcing any rights and remedies against Parent or
Merger Sub or (D) otherwise pursuing or asserting any claims or rights against
Parent or Merger Sub or any of their respective property.

 


2.             REPRESENTATIONS AND WARRANTIES.  THE GUARANTOR HEREBY REPRESENTS
AND WARRANTS THAT:


 


(A)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTEE HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION AND DO NOT CONTRAVENE ANY PROVISION
OF THE GUARANTOR’S CHARTER, PARTNERSHIP AGREEMENT, OPERATING AGREEMENT OR
SIMILAR ORGANIZATIONAL DOCUMENTS OR ANY LAW, REGULATION, RULE, DECREE, ORDER,
JUDGMENT OR CONTRACTUAL RESTRICTION BINDING ON THE GUARANTOR OR ITS ASSETS;


 


(B)           ALL CONSENTS, APPROVALS, AUTHORIZATIONS, PERMITS OF, FILINGS WITH
AND NOTIFICATIONS TO, ANY GOVERNMENTAL AUTHORITY NECESSARY FOR THE DUE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTEE BY THE GUARANTOR HAVE BEEN
OBTAINED OR MADE AND ALL CONDITIONS THEREOF HAVE BEEN DULY COMPLIED WITH, AND NO
OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS GUARANTEE;


 


(C)           THIS GUARANTEE CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
OF THE GUARANTOR ENFORCEABLE AGAINST THE GUARANTOR IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO (I) THE EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY, AND (II) GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW); AND


 


(D)           THE GUARANTOR HAS THE FINANCIAL CAPACITY TO PAY AND PERFORM ITS
OBLIGATIONS UNDER THIS GUARANTEE, AND ALL FUNDS NECESSARY FOR THE GUARANTOR TO
FULFILL ITS GUARANTIED OBLIGATIONS UNDER THIS GUARANTEE SHALL BE AVAILABLE TO
THE GUARANTOR FOR SO LONG AS THIS GUARANTEE SHALL REMAIN IN EFFECT IN ACCORDANCE
WITH SECTION 5 HEREOF.


 


3.             NO ASSIGNMENT.  NEITHER THE GUARANTOR NOR THE GUARANTEED PARTY
MAY ASSIGN ITS RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER TO ANY OTHER PERSON
(EXCEPT BY OPERATION OF LAW) WITHOUT THE PRIOR WRITTEN CONSENT OF THE GUARANTEED
PARTY OR THE GUARANTOR, AS THE CASE MAY BE.


 


4.             NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING IN THE ENGLISH LANGUAGE AND SHALL BE GIVEN (A) ON THE DATE OF
DELIVERY IF DELIVERED PERSONALLY, (B) ON THE FIRST BUSINESS DAY FOLLOWING THE
DATE OF DISPATCH IF DELIVERED BY A NATIONALLY RECOGNIZED NEXT-DAY COURIER
SERVICE, (C) ON THE FIFTH BUSINESS DAY FOLLOWING THE DATE OF MAILING IF
DELIVERED BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID, RETURN RECEIPT
REQUESTED) OR (D) IF SENT BY FACSIMILE TRANSMISSION, WHEN TRANSMITTED AND
RECEIPT IS CONFIRMED.  ALL NOTICES TO THE

 

--------------------------------------------------------------------------------


 


GUARANTOR HEREUNDER SHALL BE DELIVERED AS SET FORTH BELOW OR TO SUCH OTHER
ADDRESS OR FACSIMILE NUMBER AS THE GUARANTOR SHALL HAVE NOTIFIED THE GUARANTEED
PARTY IN A WRITTEN NOTICE DELIVERED TO THE GUARANTEED PARTY IN ACCORDANCE WITH
THE MERGER AGREEMENT:


 

Carlyle Europe Partners II, L.P.

112, avenue Kléber

75016 Paris

France

Facsimile:  +33 1 53 70 35 30

Attention:  Franck Falezan

 

with a copy to:

 

Latham & Watkins LLP

555 Eleventh Street, N.W.

Tenth Floor

Washington, DC 20004

Facsimile:  (202) 637-2201

Attention:  David S. Dantzic

 


5.             CONTINUING GUARANTEE.  THIS GUARANTEE SHALL REMAIN IN FULL FORCE
AND EFFECT AND SHALL BE BINDING ON THE GUARANTOR, ITS SUCCESSORS AND ASSIGNS
UNTIL ALL OF THE GUARANTIED OBLIGATIONS AND ALL AMOUNTS PAYABLE UNDER THIS
GUARANTEE HAVE BEEN INDEFEASIBLY PAID, OBSERVED, PERFORMED OR SATISFIED IN
FULL.  NOTWITHSTANDING THE FOREGOING, THIS GUARANTEE SHALL TERMINATE AND THE
GUARANTOR SHALL HAVE NO FURTHER OBLIGATIONS UNDER THIS GUARANTEE AS OF THE
EARLIER OF (I) THE EFFECTIVE TIME (AS DEFINED IN THE MERGER AGREEMENT), (II) THE
TERMINATION OF THE MERGER AGREEMENT, OTHER THAN PURSUANT TO SECTION 7.1(E) AND
(III) THE ONE YEAR ANNIVERSARY OF THE DATE HEREOF, UNLESS THE GUARANTEED PARTY
HAS COMMENCED AN ACTION WITH RESPECT TO THIS GUARANTEE IN A COURT OF COMPETENT
JURISDICTION, IN WHICH CASE THIS GUARANTEE SHALL REMAIN IN FULL FORCE AND EFFECT
UNTIL FINAL RESOLUTION OF SUCH ACTION.


 


6.             GOVERNING LAW.  THIS GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS EXECUTED IN AND TO BE PERFORMED IN THAT STATE.  ALL CLAIMS, SUITS,
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTEE SHALL BE
HEARD AND DETERMINED EXCLUSIVELY IN THE COURT OF CHANCERY OR OTHER COURTS OF THE
STATE OF DELAWARE.  THE PARTIES HERETO HEREBY (A) SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURT OF CHANCERY OR OTHER COURTS OF THE STATE OF DELAWARE
FOR THE PURPOSE OF ANY ACTION ARISING OUT OF OR RELATING TO THIS GUARANTEE
BROUGHT BY ANY PARTY HERETO, AND (B) IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT
BY WAY OF MOTION, DEFENSE, OR OTHERWISE, IN ANY SUCH ACTION, ANY CLAIM THAT IT
IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE COURT OF CHANCERY OR OTHER
COURTS OF THE STATE OF DELAWARE, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM
ATTACHMENT OR EXECUTION, THAT THE ACTION IS BROUGHT IN AN INCONVENIENT FORUM,
THAT THE VENUE OF THE ACTION IS IMPROPER, OR THAT THIS GUARANTEE OR THE
TRANSACTIONS CONTEMPLATED HEREBY MAY NOT BE ENFORCED IN OR BY ANY OF THE
ABOVE-NAMED COURTS.

 

--------------------------------------------------------------------------------


 


7.             WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS GUARANTEE OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


8.             COUNTERPARTS.  THIS GUARANTEE MAY BE EXECUTED AND DELIVERED
(INCLUDING BY FACSIMILE TRANSMISSION) IN ONE OR MORE COUNTERPARTS, AND BY THE
DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN EXECUTED
SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be executed and
delivered as of the date first written above by its officer thereunto duly
authorized.

 

 

 

Carlyle Europe Partners II L.P.

 

 

 

  By: CEP II GP L.P.

 

  Its: General Partner

 

 

 

     By: CEP II Limited

 

     Its: General Partner

 

 

 

 

By:

/s/ John Harris

 

 

 

 

Name: John Harris

 

 

 

 

Title: Director

 

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

WATER PIK TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Michael P. Hoopis

 

 

 

Name:

Michael P. Hoopis

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------